Sheldon, J.
The case was for the jury. There was evidence both of due care of the plaintiff and of negligence on the part of the defendant’s conductor. The conductor, although he was then at the front end of his car collecting fares, knew, or it could be found that he knew, that the car had stopped to take on passengers, and that the car was extremely crowded, so that probably there might be difficulty and delay in their getting on the car, especially if any of the new passengers were elderly women, as might be and was the case. But except for his own testimony, which of course was wholly for the jury, there was no evidence that he made any effort to ascertain what or how many passengers were attempting to get upon his car, or whether they actually had got upon it. The jury could have found that he caused his car to be started without concerning himself with these questions. Manifestly the case was for the jury.
*510The defendant’s second request for instructions was rightly refused. It cannot be said upon the conductor’s own testimony that he was justified in relying upon an assurance from one or more passengers upon the rear platform that it was “all right” and that he should “go ahead.” The time of day, the crowded condition of the rear platform, any haste or impatience of belated passengers, and many other circumstances easy to conceive of might affect the degree of reliance that he would be justified in putting upon such an assurance. It was prima facie for him to determine whether new passengers had reached a position of safety upon his car; it cannot be said as matter of law that the circumstances justified him in delegating this duty to other passengers. The instructions given to the jury sufficiently guarded the defendant’s rights.

Exceptions overruled.